DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/15/2022 is entered and acknowledged by the Examiner. Claims 1 and 3-6 have been amended. Claims 1-10 are currently pending in the instant application. 
The rejection of claims 3-5 under 35 U.S.C. 112(b), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-5 and 10 under 35 U.S.C. 103 as being unpatentable over Qin (CN 107904984 A) is withdrawn in view of Applicant’s amendment.
The rejection of claims 6 under 35 U.S.C. 103 as being unpatentable over Qin (CN 107904984 A) in view of Oura (US 2015/0116418 Al) is maintained for the reason below.
The rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over Qin (CN 107904984 A) in view of Akatani (US 2008/0070009 A1) is withdrawn in view of Applicant’s amendment.

(New Grounds of Rejection)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 107904984 A) in view of Oura (US 2015/0116418 Al).
Initially, it should be noted that the Qin reference and Oura reference were cited in the previous Office action.
Regarding claims 1-2, Qin discloses an aqueous inkjet composition (a direct inkjet water composition) suitable for printing on polyester fabric (See [002] and [0023]) comprises:
7.5-30% of a dispersion medium is a dye dispersant selected from a group including one or more of formaldehyde condensate of sodium methyl naphthalene sulfonate, benzyl naphthalene sulfonate formaldehyde condensate, sodium methylene naphthalene sulfonate (See [0011] and [0025]; Claims 2 and 4 of Qin), the dye dispersant of Qin has a chemical structure that fulfills the claimed anionic dispersant as recited in claim 1 and represented in chemical formula (3) as recited in claim 2;
0.1-2% of a humectant selected from a group including ethylene glycol, glycerin, diethylene glycol, 1,6-hexanediol, polyethylene glycol 200, polyethylene glycol 400, polyethylene glycol 600, thiodiglycol, and dipropylene glycol (See [0026]; Claim 7 of Qin), the polyethylene glycol humectant of Qin fulfills the claimed material A selected from a group consisting of a polyalkylene glycol or a derivative thereof as recited in claim 1; and     
10-30% of a disperse dye selected from a group including various C.I. Disperse dyes of blue, red, yellow, orange, and violet (See [0010] and [0029]; Claims 2-3 of Qin), but does not disclose a C.I. Disperse Brown 27 as required in amended claim 1.
In an analogous art, Oura discloses an inkjet composition suitable for printing on polyester fabric (See [0050] and [0057]) comprises a one or a mixture of disperse dye, a solvent dye, or a combination thereof (See [0032]) including various dyes of blue, red, yellow, orange, violet and C.I. Disperse Brown 27 (See [0034]). Oura discloses that the inkjet composition also comprises a humectant including polyethylene glycol (See [0041] and [0043]) and an anionic polymer dispersant includes naphthalene sulfonate formalin condensate and aromatic sulfonate formalin condensate (See [0016] and [0039]-[0040]). 

Regarding claim 3, Qin discloses the amount of 7.5-30% of dye dispersant and 10-30% of a disperse dye (See Claim 1 above). The ratio of dispersant to dye is 7.5-30%:10-30% that equates to 0.25 to 3.0.  
Regarding claim 4, Qin discloses the amount of 0.1-2% of a humectant and 10-30% of disperse dye (See Claim 1 above). The ratio of humectant (claimed material A, polyethylene glycol) to disperse dye is 0.1-2%:10-30% that equates to about 0.003 to 0.20.

Regarding claim 6, Qin disclose an anionic dispersant, but does not disclose the anionic dispersant having a weight average molecular weight of 1,000 to 20,000.
Oura discloses that the anionic polymer dispersant having a weight average molecular weight of 8,000 to 20,000 in order to provide a stable dispersion and viscosity of the ink is not increase excessively with higher weight average molecular weight (See [0023]). The anionic polymer dispersant of Oura includes naphthalene sulfonate formalin condensate, lignin sulfonates, aromatic sulfonate formalin condensate and the sodium salt thereof (See [0039] and [0040]). 
It would have been obvious for a skilled artisan at the time the invention was file to use an anionic dispersant having a weight average molecular weight of 8,000 to 20,000 of Oura in the inkjet composition of Qin in order to provide a stable dispersion and viscosity of the ink is not increase excessively with higher weight average molecular weight as suggested by Oura. 
.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Qin (CN 107904984 A) and Oura (US 2015/0116418 Al) as applied to the above claims, and further in view of US 2008/0070009 A1 (hereinafter Akatani).
Qin and Oura are relied upon as set forth above.  
With respect to claim 7, Qin and Oura disclose the inkjet composition comprises a polyethylene glycol (humectant), but do not disclose the polyethylene glycol having a molecular weight of 1,000 to 20,000.

It would have been obvious for a skilled artisan at the time the invention was file to use a polyethylene glycol material in the inkjet composition of Qin and Oura having a having a molecular weight not more than 20,000 in order to provide shelf life stability as suggested by Akatani. 
Regarding claims 8-9, Qin and Oura do not disclose a material A containing phenyl azo compound selected from a group consisting of C.I. Disperse Orange 30, C.I. Disperse Orange 31, and C.I. Disperse Orange 73 recited in claim 9 with a molar weight of 300 to 1,200 as recited in claim 8.
However, Akatani discloses a combination of two or more kinds of dyes can be use and are selected from a group includes C.I. Disperse Orange 30 and C.I. Disperse Orange 31 as required in claim 9 (See [0023]). The C.I. Disperse Orange 30 and C.I. Disperse Orange 31 of Akatani are phenyl azo compounds as recited in claim 8. Additionally, the dye of Akatani would obviously have a molar mass of 300 to 1,200 as recited in claim 
Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to substitute the dye of Qin and Oura with C.I. Disperse Orange 30 or C.I. Disperse Orange 31 of Akatani and the results would have been predictable because the substitution of functionally equivalent material would yield predictable results.   
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot in view of the new ground of rejection.
Other Prior Art Cited

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761